DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over WO- Dhodapkar (WO 2017/049064.) in view of Berti (US 2010/0124607).
	Claims 1-3: Dhodapkar teaches a method of coating polymer particles of olefin- based polymer particles (Dhodapkar, page 3, lines 24-26; page 8, lines 7-10). The coating process comprises forming a binder over the surface of the polymer particles and subsequently coating a powder composition over the binder, wherein the binder comprises a polysiloxane and the powder composition comprises a metal acid (Dhodapkar, page 1, lines 26-33; page 4, lines 11-22; and page 5, lines 4-7).   Thus the coating taught by Dhodapkar comprises a binder of polysiloxane and a powder composition comprising a metal acid (i.e. metal stearate).  The process comprises (1) simultaneously mixing the polysiloxane binder and the powder composition, (2) contacting the polymer particles with the binder and then the powder composition or (3) contacting the polymer particles with the powder composition and the further contacting with the binder and the powder composition (Dhodapkar, page 6, lines 25-32). The polysiloxane binder is mixed in solutions, emulsions or in mixtures (para. 0107). However, Dhodapkar does not teach forming the solutions, emulsions or mixtures in aqueous solutions, aqueous emulsions or aqueous mixtures and drying the coated particles. Berti teaches forming the coating composition over olefin-based polymer particles in aqueous forms and drying the coated particles (Berti, para. 0023-0025, 0105, 0120, 0122, 0125, 0128-0129, and 0148 and claims 6-7). Therefore, it would have been obvious to include the aqueous fluid coating and drying as taught by Berti in order to enhance adhesiveness of the coating to the polymer particles.  With regards to the new claim feature, i.e. the metal acid and the polysiloxane comprising             
                ≥
            
         90wt% of the total weight of the coating of the coated polymer particles, Dhodapkar teaches that the powder composition in the coating comprises an inorganic powder and organic powder being a metal acid (i.e. metal stearate) wherein the weight ratio of the inorganic powder to the organic powder is 3.0 to 50 (Dhodapkar, page 1, lines 28-31) which indicates that the metal acid is present from 50wt% up to 97wt% of the powder and the coating powder composition amounts to at least 95wt% of the powder (coating) composition (powder composition) (Dhodapkar, page 2, first paragraph).  This would leave the metal acid being (0.95x0.97=) 92wt% of the powder coating composition.  The total coating composition includes the powder composition and a binder of polysiloxane; therefore, the metal acid and the polysiloxane are present at least 92wt% of the total coating composition which falls within the claimed range of at least 95wt% of the coating.  
	Claim 4: The metal acid comprises calcium stearate (Dhodapkar, page 2, lines 33-34).  
	Claims 4, 6 and 8: The metal acid comprises calcium stearate (Dhodapkar, page 2, lines 33-34 & page 15, lines 6-7) in an amount of between 0.05% and 5 wt% of the total coated polymer particle (Dhodapkar, page 6, lines 3-6 & page 15, last paragraph) which is equivalent to 50 ppm to 5000 ppm which is well within the claimed range of 2 to 5000 ppm. Dhodapkar does not mention calcium palmitate; however, calcium palmitate is known in the art as functionally equivalent to calcium stearate as an acid scavenger (see Peter Greven brochure, furnished in the last office action). Therefore, it would have been obvious to include calcium palmitate along with calcium stearate.  
	Claims 5, 7, and 9: The binder includes polysiloxane, in particular, a polydimethylsiloxane; that is, (-Si(R'R')-O- wherein R' is a methyl group (Dhodapkar, page 5, lines 4-7; page 16, lines 25-28; page 24, line 1-4; and page 25, lines 8-9); the polysiloxane binder is present from 0.01 to 1.0 wt% of the coating composition (Dhodapkar, page 5, lines 2-3) while the powder is present from 0.02 to 3 wt% of the coating composition (Dhodapkar, page 5, lines 10-12); in other words, the weight ratio of polysiloxane to the powder, i.e. metal acid, is 0.33 to 0.5 which is well within the claimed range of 0.1 to 10; and the polysiloxane is present in an amount from 250 ppm of the coated polymer particle (Dhodapkar, page 25, Table 3) which is within the claimed range of 20-500 ppm.
	Claims 10-12: The olefin-based polymer includes ethylene/olefin interpolymer propylene/a-olefin interpolymer or ethylene/-olefin/diene terpolymer (Dhodapkar, page 8, lines 28-31 & page 21, lines 4-25).
	Claims 13-20: See claims 1-12 above and Dhodapkar, page 18, last paragraph and page 19, lines 23-30. 

Response to Arguments
Applicant argues that Dhodapkar (i.e. WO’064) fails to teach the required amount of at least 90wt% of metal acid and polysiloxane citing samples at Table 8 and their calculation of the metal acid and polysiloxane.  Applicant appears to have misread Applicant’s own claim limitation because the calculation as presented in the argument is the weight percent of the metal acid and polysiloxane based on the weight of the coated polymer particle (which includes both coating and the polymer particle).  However, that is not what is required in the instant claims 1-3.  The claims require that the metal acid and polysiloxane are at least 95wt% based on the weight of the coating composition, not based on the total coated particle.  In WO’064, the binder and the powder composition form the coating composition.  And as discussed in section 2 above, the polysiloxane in the binder and the metal acid in the powder composition comprise at least 92 wt% of the coating, which is well within the claimed range of at least 90wt%.  
The claim feature of weight percent of total metal acid and polysiloxane based on the weight of the coated polymer is presented in claims 6 and 7, where the total polysiloxane and the metal acid are claimed to be from (2+2=) 4 ppm to (5000+500=) 5500 ppm based on the weight of the coated polymer particle.  In fact, the amount of the metal acid aid and the binder taught in WO’064 are well within the claim feature in instant claims 6-7.  Note that at page 5 of the instant specification, the metal acid is reported to be present in an amount up to 5000 ppm based on the weight of the coated polymer particle and the polysiloxane is present in an amount up to 500 ppm of the coated polymer.  So together they amount to 5500 ppm or less which is well in line with the amount of binder and metal acid reported in Table 8 of WO’064 where the total amount of the binder and the metal acid is about (250 + 4500=) 4800 ppm which is well within the range of 5500 ppm or lower as disclosed in Applicant’s own specification.

Applicant's arguments filed on September 8, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



December 1, 2022